J-S12037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTONIO SANTIAGO                           :
                                               :
                       Appellant               :   No. 234 EDA 2021

            Appeal from the PCRA Order Entered December 18, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0007093-2012


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                    FILED JUNE 8, 2022

       Appellant, Antonio Santiago, appeals from the December 18, 2020

Order entered in the Philadelphia County Court of Common Pleas denying his

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.§§

9541-46, as meritless. In addition, Appellant’s appointed counsel, Matthew

S. Hagarty, Esquire, has filed an Application to Withdraw as Counsel and an

accompanying Turner/Finley “no merit” Brief.1,         2   After review, we grant

counsel’s Application and affirm the PCRA court’s Order.
____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2 In the “Brief of No-Merit,” counsel cited Anders v. California, 978 U.S. 738
(1967) (setting forth the requirements for counsel to withdraw on the basis
that a direct appeal is wholly frivolous) and Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009) (same) instead of Turner and Finley. Although a
Turner/Finley no-merit letter is the appropriate filing in an appeal from the
(Footnote Continued Next Page)
J-S12037-22



       On June 18, 2013, the trial court sentenced Appellant to an aggregate

sentence of 20 to 40 years’ incarceration following his non-jury trial conviction

of the 2012 Aggravated Assault and Robbery of Estelle DiCamillo. In support

of the conviction, the Commonwealth presented, inter alia, video surveillance

footage taken from three cameras at the scene of the incident and the

testimony of two witnesses—Kevin Denvir and Joseph Gebauer—that the man

in the surveillance videos was Appellant.

       This Court quashed Appellant’s direct appeal from his Judgment of

Sentence for failure to file briefs. See Commonwealth v. Santiago, No.

3137 EDA 2013 (Pa. Super. filed Sept. 25, 2014).         Appellant successfully

petitioned the trial court for reinstatement of his direct appeal rights and

subsequently filed a notice of appeal, but then voluntarily discontinued the

appeal on December 30, 2019. See Commonwealth v. Santiago, No. 1087

EDA 2019 (Pa. Super filed Dec. 30, 2019).

       On April 7, 2020, Appellant filed the instant PCRA Petition claiming that

his trial counsel was ineffective for not introducing a November 28, 2012

affidavit signed by the Commonwealth’s witness, Mr. Gebauer, in which Mr.

Gebauer recanted his written statement identifying defendant as the

perpetrator of the aggravated assault and robbery. According to the affidavit,

Mr. Gebauer knowingly provided a false statement identifying Appellant as the

____________________________________________


denial of a PCRA petition, we accept counsel’s Anders brief in lieu of a
Turner/Finley letter because an Anders brief provides greater protection to
the defendant.

                                           -2-
J-S12037-22



perpetrator because the detectives “led [him] to believe . . . that [his]

daughter, who [was] also [Appellant’s] fiancé, would be charged” if he did not

give the statement. Petition, 4/7/20, at Exh. 1 (Affidavit, 11/28/12, at ¶ 4).

       On August 16, 2020, Appellant filed an Amended PCRA Petition

reiterating his ineffective assistance of counsel claim. He also asserted that

he had obtained supposedly after-discovered evidence that, in a July 2020

affidavit, Mr. Gebauer again recanted his prior identification statement for the

same reasons set forth in his 2012 affidavit. Amended Petition, 8/16/20, Exh.

2 (Affidavit, 7/14/20).

       On December 18, 2020, the PCRA court held an evidentiary hearing on

Appellant’s Petition at which the pre-trial prosecutor, Lauren Conner, Esquire;3

Appellant’s trial counsel, Jason C. Kadish, Esquire; and Mr. Gebauer testified.

       Attorney Conner testified that, based on a conversation she had with

Mr. Gebauer before Appellant’s 2013 trial, she believed Mr. Gebauer’s 2012

recantation of his identification of Appellant was motivated by a desire not to

upset his daughter, who was Appellant’s fiancée, and not a compulsion to tell

the truth. N.T. Hr’g, 12/18/20, at 16. In particular, Attorney Conner testified

that, in that conversation, Mr. Gebauer told her that he was hesitant to testify

“because he felt that [testifying] would cause a strain with his relationship

with his daughter.” Id. She also testified that had Attorney Kadish used Mr.

Gebauer’s 2012 recantation affidavit as evidence at trial she was prepared to
____________________________________________


3Attorney Conner was known as Lauren McHale when she was involved in
Appellant’s prosecution.

                                           -3-
J-S12037-22



testify in rebuttal about the conversation she had with Mr. Gebauer regarding

the likely motivation for his recantation. Id. at 17.

      Attorney Kadish testified that he had received Mr. Gebauer’s pre-trial

affidavit recanting his identification of Appellant, but also knew that if

Appellant introduced the recantation affidavit the pre-trial prosecutor intended

to testify regarding Mr. Gebauer’s alternate motivation for recanting. Id. at

12-13. Attorney Kadish further testified that he had elected to attack the

credibility of the identification evidence without introducing the affidavit to

avoid opening the door to the prosecution’s rebuttal evidence. Id. at 13-14.

      Mr. Gebauer testified that he provided the 2020 post-conviction affidavit

but that he did not write, or even remember, the 2012 pre-trial recantation

affidavit. Id. at 32, 41-43. He did agree, however, that the signature at the

bottom of the 2012 affidavit appeared to be his. Id. at 42. Mr. Gebauer also

testified at the PCRA hearing that detectives had “insinuated” that they would

arrest his daughter unless he identified Appellant as the perpetrator. Id. at

33, 34-35. However, he also acknowledged that by the time of Appellant’s

trial his daughter was no longer a suspected accomplice and that he was not

afraid of her being arrested when he identified Appellant at trial. Id. at 38,

46.

      At the conclusion of the hearing, the PCRA court found that Mr.

Gebauer’s testimony was not credible. Id. at 59. Moreover, the court noted

that, even if it were to exclude Mr. Gebauer’s trial testimony, it still would

have found Appellant guilty based on the other identification evidence. Id.

                                     -4-
J-S12037-22



The court also found that “there was not [any] after-discovered evidence”

because the fact of Mr. Gebauer’s recantation “was known at the time of trial”

as evidenced by his pre-trial affidavit. Id. at 61. The PCRA court also found

that Appellant’s claim that his trial counsel had been ineffective by not

introducing the pre-trial recantation affidavit lacked merit.   Id. at 60. The

court, thus, dismissed Appellant’s Petition. Id. at 60.

      This timely appeal followed.      Attorney Hagarty filed a Statement

indicating his intent to file a Turner/Finley “no-merit” letter. See Pa.R.A.P.

1925(c)(4). The PCRA court did not file a Rule 1925(a) opinion.

      In this Court, Attorney Hagarty filed a Turner/Finley “Brief,” raising

the following issue:

      Did the trial court err in denying [Appellant’s] petition, after he
      presented new evidence at this [PCRA] hearing?

Turner/Finley Brief at 2.

Counsel’s Application to Withdraw

      Before we consider Appellant’s issues, we must review counsel’s request

to withdraw. Pursuant to Turner/Finley, independent review of the record

by competent counsel is necessary before the Court shall permit withdrawal

on collateral appeal. Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa.

2009), abrogated on other grounds by Commonwealth v. Bradley, 261 A.3d

381 (Pa. 2021). Counsel is then required to submit a “no merit” letter (1)

detailing the nature and extent of his or her review; (2) listing each issue the

petitioner wishes to have raised on review; and (3) explaining why the


                                     -5-
J-S12037-22



petitioner’s issues are meritless.         Id.   The Court then conducts its own

independent review of the record to determine if the petition is meritless. Id.

Counsel must also send to the petitioner: “(1) a copy of the ‘no merit’

letter/brief; (2) a copy of counsel’s petition to withdraw; and (3) a statement

advising petitioner of the right to proceed pro se or by new counsel.”

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007).

       Our review of the record discloses that Attorney Hagarty has complied

with each of the above requirements. Counsel has presented a comprehensive

review of the issue Appellant seeks to raise on appeal, the appropriate

standard of review on appeal, and addressed the PCRA court’s analysis where

appropriate.    Turner/Finley Brief at 3-9.        Based on this analysis, counsel

concludes that Appellant’s claims are without merit. Id. at 8-9. In addition,

Attorney Hagarty sent Appellant copies of the Turner/Finley Brief and his

Application to Withdraw, and he advised Appellant of his rights in lieu of

representation.4 See Application to Withdraw as Counsel, 1/31/22, Exh. A

(Letter, dated 1/31/22).         Because Attorney Holt has complied with the




____________________________________________


4Counsel filed the “Brief of No-Merit” on December 16, 2021. On January 21,
2022, this Court issued an Order directing Attorney Hagarty to file a
corresponding application to withdraw as counsel and to provide this Court
with a copy of his letter to Appellant informing Appellant of his right to retain
counsel or proceed pro se. Attorney Hagarty filed the Application to Withdraw
on January 31, 2022, along with his letter to Appellant indicating that he
attached copies of the brief and application.

                                           -6-
J-S12037-22



Turner/Finley requirements, we will proceed with our independent review of

the record and the merits of Appellant’s claim.5

Standard/Scope of Review

       We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error.     Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa.

Super. 2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014)). “This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.” Commonwealth v.

Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010).             “Further, the PCRA

court’s credibility determinations are binding on this Court, where there is

record support for those determinations.” Id.

       To be eligible for relief pursuant to the PCRA, Appellant must establish,

inter alia, that his conviction or sentence resulted from one or more of the

enumerated errors or defects found in 42 Pa.C.S. § 9543(a)(2). Appellant

must also establish that the issues raised in the PCRA petition have not been

previously litigated or waived. 42 Pa.C.S. § 9543(a)(3). An allegation of error

“is waived if the petitioner could have raised it but failed to do so before trial,

at trial, during unitary review, on appeal[,] or in a prior state postconviction

proceeding.” 42 Pa.C.S. § 9544(b).



____________________________________________


5Appellant did not file a response to Attorney Hagarty’s Application to
Withdraw or to counsel’s January 31, 2022 Letter.

                                           -7-
J-S12037-22



      Relevant   here,   the   PCRA   provides relief   for   a   petitioner   who

demonstrates his conviction or sentence resulted from “[t]he unavailability at

the time of trial of exculpatory evidence that has subsequently become

available and would have changed the outcome of the trial if it had been

introduced.”   42 Pa.C.S. § 9543(a)(2)(vi).    To establish a claim of newly

discovered evidence, a petitioner must prove that: “(1) the evidence has been

discovered after trial and it could not have been obtained at or prior to trial

through reasonable diligence; (2) the evidence is not cumulative; (3) it is not

being used solely to impeach credibility; and (4) it would likely compel a

different verdict.” Commonwealth v. Sepulveda, 144 A.3d 1270, 1276 n.14

(Pa. 2016). Newly discovered evidence must be producible and admissible in

order to entitle a petitioner to relief. Commonwealth v. Castro, 93 A.3d

818, 825 (Pa. 2014).

      Here, the PCRA court found Mr. Gebauer’s testimony not credible. We

defer to the PCRA court’s credibility determination. In addition, following its

consideration of the evidence presented at the PCRA hearing, the court

determined that Mr. Gebauer’s 2020 recantation affidavit did not constitute

newly discovered evidence as Appellant’s trial counsel was aware of Mr.

Gebauer’s purported recantation at the time of trial. Moreover, even if the

affidavit was “new evidence,” the court concluded that, in light of the other

identification evidence presented by the Commonwealth, the absence of Mr.

Gebauer’s identification of Appellant would not have compelled a different

verdict.   We conclude that the PCRA court’s decision is supported by the

                                      -8-
J-S12037-22



evidence of record and free from legal error. Accordingly, Appellant’s claim

merits no relief. We, thus, grant counsel’s Application to Withdraw and affirm

the PCRA court’s order.

     Order affirmed. Application to Withdraw as Counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/08/2022




                                    -9-